                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND
                        (NORTHERN DIVISION)
 DAVID J. BOSHEA,

        Plaintiff,

 v.

 COMPASS MARKETING, INC.                         Case No. 1:21-CV-00309-ELH

        Defendant.

                                ENTRY OF APPEARANCE

       Please enter the appearance of the undersigned as counsel for non-party, James C. DiPaula,

entering for the limited purpose of challenging the Subpoena Duces Tecum served upon him by

Defendant Compass Marketing Inc. The undersigned should be designated as notice counsel.

                                               /s/ Sarah E. Meyer
                                               Sarah E. Meyer (Bar No. 29448)
                                               WOMBLE BOND DICKINSON (US) LLP
                                               100 Light Street, 26th Floor
                                               Baltimore, MD 21202
                                               (t) (410) 545-5800
                                               (f) (410) 545-5801
                                               Sarah.Meyer@wbd-us.com

                                               Attorneys for Non-Party James C. DiPaula


                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 25th day of August, 2021, copies of the foregoing, were

filed and served upon all counsel of record via CM/ECF.

                                               /s/ Sarah E. Meyer
                                               Sarah E. Meyer (Bar No. 29448)
